 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 Nevada Bar No. 13644
   JAMES A. BLUM
   Assistant United States Attorney
 3 U.S. Attorney’s Office
   501 Las Vegas Boulevard South, Suite 1100
 4 Las Vegas, Nevada 89101
   Ph: 702-388-6336
 5 Email: james.blum@usdoj.gov
   Attorneys for United States of America
 6

 7                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 8

 9 UNITED STATES OF AMERICA,                     3:19-CV-496-LRH-CBC

10                Plaintiff,                     Order for Summonses and Warrants of
                                                 Arrest in Rem for the Property and Notice
11                v.

12 9mm machinegun manufactured by
   Parabellum Combat Systems/ Silver Bullet
13 Gun Works (Trigger pack), Model PCS-9,
   Serial No. 50799;
14 9mm machinegun manufactured by Group
   Industries/ Silver Bullet Gun Works (bolt),
15 Model UZI, Serial No. 790111;
   9mm machinegun manufactured by Glock/
16 Silver Bullet Gun Works, Model 19, Serial
   No. YDE825;
17 .223 caliber machinegun manufactured by
   Heckler & Koch / Silver Bullet Gun
18 Works, Model MP5, Serial No. 009;
   .223 caliber machinegun manufactured by
19 Heckler & Koch/ Silver Bullet Gun Works,
   Model HK93, Serial No. 507;
20 9mm machinegun manufactured by Silver
   Bullet Gun Works, Model PPSH-41, Serial
21 No. 417;
   9mm machinegun manufactured by MK
22 Arms/ Silver Bullet Gun Works, Model
   MK760, Serial No. C0067;
23 7.62 caliber machinegun manufactured by
   Silver Bullet Gun Works, Model AK-47,
24 Serial No. 013118;
 1   7.62 caliber machinegun manufactured by
     Silver Bullet Gun Works, Model
 2   KRINKOV, Serial No. KL507;
     .223 caliber machinegun manufactured by
 3   Bushmaster/ Silver Bullet Gun Works,
     Model XM15E2S, Serial No. L420020;
 4   7.62 caliber machinegun manufactured by
     Jaco Sales Co. LLC, Model RPD, Serial
 5   No. 0218;
     8mm machinegun manufactured by
 6   William D Bowman Law Enforcement
     Technology/LET, Model MADSEN1904,
 7   Serial No. 523;
     .45 caliber machinegun manufactured by
 8   William D Bowman Law Enforcement
     Technology/LET, Model M1A1, Serial
 9   No. 1002;
     .308 caliber machinegun manufactured by
10   Leonard, Benny W; Benny Leonard,
     Model MG42, Serial No. 1924;
11   8mm machinegun manufactured by Jaco
     Sales Co. LLC, Model MG34, Serial No.
12   8904;
     5.56 caliber machinegun manufactured by
13   Jaco Sales Co. LLC, Model MARCK15,
     Serial No. 30090;
14   9mm machinegun manufactured by Silver
     Bullet Gun Works, Model SIG MPX,
15   Serial No. 103117;
     .308 caliber machinegun manufactured by
16   Jaco Sales Co. LLC, Model
     L1A1SPORTER, Serial No. 124852;
17   .223 caliber machinegun manufactured by
     D.S. Arms Inc., Model M249, Serial No.
18   SAW007;
     5.45 caliber machinegun manufactured by
19   Jaco Sales Co. LLC, Model AUSA, Serial
     No. AA5597;
20   7.62 caliber machinegun manufactured by
     Jaco Sales Co. LLC, Model AUSA, Serial
21   No. AA5654;
     7.62 caliber machinegun manufactured by
22   SAS Products, Model PKM, Serial No.
     BE412;
23   9mm machinegun manufactured by Jaco
     Sales Co. LLC, Model M31SA, Serial No.
24   H002448;

                                               2
 1   9mm machinegun manufactured by Jaco
     Sales Co. LLC, Model NDS1948, Serial
 2   No. IDF0502;
     .30 caliber machinegun manufactured by
 3   Jaco Sales Co. LLC, Model M2, Serial No.
     J7001;
 4   7.62 caliber machinegun manufactured by
     JCD Tactical Law Enforcement Sales,
 5   Model 1919A4, Serial No. JCDA4-001;
     9mm machinegun manufactured by Jaco
 6   Sales Co. LLC, Model M45, Serial No.
     K1308;
 7   7.62 caliber machinegun manufactured by
     Jaco Sales Co. LLC, Model M60, Serial
 8   No. M1302;
     7.62 caliber machinegun manufactured by
 9   Jaco Sales Co. LLC, Model MAG58, Serial
     No. MAG1131;
10   7.62 caliber machinegun manufactured by
     Jaco Sales Co. LLC, Model DP28, Serial
11   No. SMG10-DP041;
     .303 caliber machinegun manufactured by
12   Jaco Sales Co. LLC, Model BRENMK1,
     Serial No. SMG12-028;
13   9mm machinegun manufactured by Jaco
     Sales Co. LLC, Model STERLINGSPO,
14   Serial No. WLA210-C04185; and
     7.62 caliber machinegun manufactured by
15   Jaco Sales Co. LLC, Model PPS43C,
     Serial No. KT01312P,
16

17                 Defendants.

18          A Complaint for Forfeiture in Rem arising from a federal statute has been filed by

19   the United States of America pursuant to Supplemental Rules for Admiralty or Maritime

20   Claims and Asset Forfeiture Actions (Fed. R. Civ. P. Supp. Rule) G. The Court, having

21   reviewed the Complaint, has found probable cause and that the United States has

22   possession of the defendant property; therefore, the clerk shall issue a Summons and

23   Warrant of Arrest in Rem for the Property, pursuant to Fed. R. Civ. P. Supp. Rule G(3)(b).

24   ///

                                                  3
 1           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Summonses

 2   and Warrants of Arrest in Rem for the Property issue against the above described property

 3   (property);

 4           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

 5   States seize, arrest, attach, take into custody, and retain the property;

 6           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that notice of

 7   the action and the arrest be given by the United States on the United States= official internet

 8   forfeiture site, www.forfeiture.gov, for at least 30 consecutive days pursuant to Fed. R. Civ.

 9   P. Supp. Rule G(4)(a)(iv) which is reasonably calculated to notify potential claimants of

10   this action;

11           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a copy of

12   the Complaint for Forfeiture In Rem, this Order, the Summonses and Warrants of Arrest

13   in Rem for the Property, and the Notice of Complaint for Forfeiture and Arrest be

14   personally served or sent by certified mail, return receipt requested, and regular mail to any

15   person who reasonably appears to be a potential claimant on facts known to the United

16   States before the end of the 60 day publication period which is reasonably calculated to

17   notify potential claimants of this action;

18           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

19   States shall file proof of publication and service with the Clerk of this Court;

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that a person or

21   an entity who asserts an interest in the defendant property must, pursuant to Fed. R. Civ.
22   P. Supp. Rule G(5), file a verified claim, setting forth the person=s or its interest in the
23   property, that (a) identifies the specific property claimed, (b) identifies the claimant and
24   ///
                                                     4
 1   states the claimant=s interest in the property, and (c) is signed by the claimant under penalty

 2   of perjury pursuant to 28 U.S.C. § 1746;

 3           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

 4   or entity must file the verified claim with the Clerk of the above-entitled Court no later than

 5   35 days after the notice is sent or, if direct notice was not sent, no later than 60 days after

 6   the first day of publication on the official internet government forfeiture site,

 7   www.forfeiture.gov;

 8           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

 9   or entity must file an answer to the Complaint for Forfeiture in Rem or a motion under

10   Rule 12 with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

11   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than 21 days

12   after filing the verified claim;

13           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the person

14   or entity must serve a copy of the verified claim and the answer at the time of each filing on

15   James A. Blum, Assistant United States Attorney, 501 Las Vegas Boulevard South, Suite

16   1100, Las Vegas, Nevada 89101.

17          Failure to file a verified claim and an answer within the prescribed times shall result

18   in a judgment of forfeiture by default.

19          DATED ___________________,
                  this 22nd day of August, 2019.
                                           2019.

20

21

22                                                        UNITED
                                                          LARRY R.STATES
                                                                   HICKS DISTRICT JUDGE
                                                          UNITED STATES DISTRICT JUDGE
23

24

                                                     5
